F I L E D
                                                     United States Court of Appeals
                                                             Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                     November 28, 2006
                            FO R TH E TENTH CIRCUIT
                                                                    Elisabeth A. Shumaker
                                                                        Clerk of Court

    U N ITED STA TES O F A M ER ICA,

                Plaintiff-Appellee,

    v.                                                    No. 06-2189
                                                   (D.C. No. CR-04-1460-JH)
    M ICHA EL C OLLEY ,                                    (D . N.M .)

                Defendant-Appellant.



                             OR D ER AND JUDGM ENT *


Before M U RPH Y, M cCO NNELL, and TYM KOVICH, Circuit Judges.


         On September 19, 2006, the government filed a motion to enforce the plea

agreement executed by the parties. This court granted defendant two extensions

of time to file his response to the motion. The first extension required that

defendant’s response be filed on October 16, and the second extended the

response date to October 26. 1 To date, defendant has not filed a response.

*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1
         On O ctober 30, defendant, through his counsel, filed a motion to dismiss
                                                                        (continued...)
      Upon consideration of the unopposed motion to enforce the plea agreement,

along with the plea agreement, plea hearing transcript and sentencing hearing

transcript attached to the motion, we GRANT the motion and DISM ISS the

appeal. The mandate shall issue forthwith.



                                                   ENTERED FOR THE COURT
                                                   PER CURIAM




1
 (...continued)
the appeal. Because the motion was deficient, this court, on October 31, denied
the motion without prejudice to re-file in compliance with 10th Cir. R. 46.3(B).
Apparently, defendant has chosen not to re-file his motion.
                                        -2-